PRESIDING JUSTICE WHITE, dissenting: John Michael Dugan sought nomination to be the Democratic candidate for circuit court judge and on December 7, 1987, filed petition for nomination in the principal office of the State Board of Elections in Springfield. Herbert G. Lowinger filed an objector’s petition to the Dugan nomination petition at the permanent branch office of the State Board of Elections in Chicago. The Cook County Officers Electoral Board (Board) denied Dugan’s motion to strike the objections to his nomination papers, sustained the objections and removed Dugan’s name from the ballot. The circuit court affirmed the Board’s decision and Dugan appeals. Dugan argues that “the objector’s failure to file his objections *** in the principle [sic] office of the State Board of Elections should result in the finding that the Objector’s Petition was not properly filed * * * in the proper location required by the Statute.” The filing of objections to nomination papers has for years been governed by section 10 — 8 of the Election Code, the relevant portions of which at the time of the filings in the instant case read as follows: “Any legal voter of the political subdivision or district in which the candidate or public question is to be voted on, or any legal voter in the State in the case of a proposed amendment to Article IV of the Constitution or an advisory public question to be submitted to [ah of] the voters of the entire state, having objections to any certificate of nomination or nomination papers or petitions filed, shall file an objector’s petition together with a copy thereof in the principal office or the permanent branch office of [with] the State Board of Elections, or in the office of the election authority or local election official with whom the certificate of nomination, nomination papers or petitions are on file.” (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 8.) Additions to the statute made by the 81st General Assembly in 1980 are indicated by underline and deletions by strikeout. Section 10 — 8 states that an objector’s petition should be filed with either (1) the State Board of Elections or (2) “the election authority or local election official with whom the *** nomination papers or petitions are on file.” The 1980 amendment spells out that objections may be filed “in the principal office or the permanent branch office of the State Board of Elections.” (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 8.) This clarification was appropriate in view of the provisions of section 7 — 12 of the Election Code which require that nomination papers be filed with the State Board of Elections at the principal office. (Ill. Rev. Stat. 1985, ch. 46, par. 7 — 12(1).) Here, the objections were filed in the permanent branch office in Chicago. Despite the plain wording of section 10 — 8 as amended permitting such filing, Dugan contends that the filing there was not proper and that the objections should have been filed at the principal office in Springfield, where he filed his nominating petitions. It is difficult to follow Dugan’s argument urging us to interpret section 10 — 8 as not permitting objections to be filed in the permanent branch office of the State Board of Elections when the statute expressly provides that it may be done. Somehow the argument hinges on the phrase at the end of the section, “with whom the *** nomination papers or petitions are on file.” The punctuation of section 10 — 8 in the Election Code used in the above citation, and the placement of the commas lead us to believe the phrase applies only to the election authority and local election officer. However, such reading of the statute is not required for our holding. As the Cook County officers correctly state in their brief: “In the instant case, it is clear from the plain language of the statute that objections to the petitioner’s nominating petition could be filed with the State Board of Elections, at their principal office or at their permanent branch office. Since they were filed at the permanent branch office of the State Board, as provided by statute, they were filed at a proper location. The language of the statue does not require that the objections be filed where the nomination papers are on file, as petitioner argues. Instead, it requires that the objection be filed 'with whom’ the nomination papers are on file. The 'whom’ in the present case is the State Board of Elections. It was with the State Board of Elections that the objections were filed.” The ruling of the State Board of Elections was consonant with the plain words of the statute, and since the statute is clear and unambiguous, we need not advert to the construction placed upon it by the office or officer charged with its implementation. However, in the construction of a statute, the construction placed on it by offices or departments charged with the duty of applying or executing it has been variously described as entitled to great weight (Droste v. Kerner (1966), 34 Ill. 2d 495, 500, 217 N.E.2d 73, appeal dismissed (1967), 385 U.S. 456, 17 L. Ed. 2d 509, 87 S. Ct. 612); as persuasive (Gonzales-Blanco v. Clayton (1982), 110 Ill. App. 3d 197, 206, 441 N.E.2d 1308); and as a substantial factor in the court’s construction of the statute (Ranquist v. Stackler (1977), 55 Ill. App. 3d 545, 550, 370 N.E.2d 1198, cert. denied (1978), 439 U.S. 926, 58 L. Ed. 2d 318, 99 S. Ct. 309). I find no basis here for deviating from the State Election Board’s interpretation of the Election Code, and I hold with it and the circuit court that the objector’s petition was properly filed. The objector’s petition alleges that Dugan’s nomination papers “contain less than 500 valid signatures and therefore fall below the minimum required pursuant to the Illinois Election Code.” A call was issued to the Cook County Officers Electoral Board for a hearing and to pass upon the objections to Dugan’s nomination petition. That board in addition to denying Dugan’s motion to strike the objector’s petition, as discussed above, ordered removal of Dugan’s name from the ballot for failure of the nominating petitions to meet the mandatory minimum number of signatures as required by law. Dugan does not contest the Board’s finding that his petitions contained only 487 valid signatures, but argues that this should be considered substantial compliance with the statutory requirement of 500 signatures (Ill. Rev. Stat. 1985, ch. 46, par. 7 — 10(a)), and challenges the correctness of the Board’s ruling on that basis. No authority has been presented for accepting anything less than the statutory minimum number of signatures as sufficient. Indeed, to do so would open the question of the sufficiency of nominating petitions to endless unnecessary harangue. As said by the court in Bowe v. Board of Election Commissioners (7th Cir. 1980), 614 F.2d 1147, 1151 n.7: “[T]he legitimate interests of the state are served in a reasonable manner by removing from the ballot those who fail to meet the minimum requirement. If the minimum requirement itself is valid, then the state’s interests are served by removing offending candidates from the ballot, because they have by definition not demonstrated a significant modicum of valid support.” (Emphasis in original.) Dugan’s argument that 487 signatures complied with a statute requiring 500 signatures is patently without merit. Equally meritless is his argument that the findings and order of the Cook County Officers Electoral Board should be reversed because Morgan M. Finley, clerk of the circuit court of Cook County, did not appear at the hearing on the objection to his petitions. He claims this created a vacancy, which, despite his request, remained unfilled. The Election Code provides that the county officers electoral board passing on the nomination of judicial offices “shall be composed of the county clerk, the State’s attorney of the county or an Assistant State’s Attorney designated by the State’s Attorney, and the clerk of the circuit court of the county.” (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 9(2).) Nowhere does it say that nonattendance by a member at a single hearing of the Board creates a vacancy required to be filled. Further, the Board is composed of three members; two members were present for the hearing. Their votes were sufficient to sustain Board action. (See Roti v. Washington (1986), 148 Ill. App. 3d 1006, 1012, 500 N.E.2d 463.) The absence of the third member cannot be said to have prejudiced Dugan. His petition with only 487 valid signatures where 500 are required by statute would still have been found invalid. For the reasons stated above the decision of the circuit court affirming the ruling of the Electoral Board, sustaining objections to the nomination petitions of John Michael Dugan, declaring them invalid, and ordering that his name not be printed on the Democratic ballot for the general primary election to be held on March 15, 1988, should be affirmed.